                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ERIC SMITH,                                      Case No. 18-CV-2462 (NEB/LIB)

                 Plaintiff,

                     v.                                      ORDER

 SCOTT GRIFFITH,

                Defendant.

      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Leo I. Brisbois dated September 18, 2018 [ECF No. 6].

No objections have been filed to that Report and Recommendation in the time period

permitted. Based upon the Report and Recommendation of the Magistrate Judge, and

upon the file, record, and proceedings herein, it is hereby ORDERED:

   1. That this action is DISMISSED WITH PREJUDICE.

   2. That the application to proceed in forma pauperis [ECF No. 2] is DENIED.

Let Judgment Be Entered Accordingly.



Dated: October 24, 2018                        BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge
